DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 15, 25, and 27 are allowable for setting forth a razor handle having a front portion formed by a first material and a rear portion, wherein a distal-most region of the rear portion is formed by a second material more elastic than a first material of the front portion, wherein the razor handle is divided along the longitudinal plane to define a top portion and a bottom portion, wherein the distal-most region of the rear portion further includes a free end and a bottom grip located on the bottom portion, the free end forming a recess for the bottom grip, and wherein the free end and the bottom grip are separated by an elastic portion.
For example, Smith (2,083,172) teaches a razor handle having a front portion 6 and a rear portion 10, wherein the rear-most portion of the rear portion is formed by a second material (spring material) more elastic than a first material of the front portion, wherein the distal-most region of the rear portion includes a free end and a bottom grip located on the bottom portion.
While to make the free end forming a recess for the bottom grip is known in the art as taught by Gratsias et al. (2016/0250765) in Figs. 4-5 at element 12, there is no teaching wherein the free end and the bottom grip are separated by an elastic portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaving devices having a flexible handle of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHONG H NGUYEN/Examiner, Art Unit 3724